Exhibit 10.1

 

MEDTOX SCIENTIFIC, INC.

LONG-TERM INCENTIVE PLAN

 

 

Effective January 1, 2004

 

Amended and Restated Effective January 1, 2008

 

 

 

 

 

                                          
                                                             

 

--------------------------------------------------------------------------------



MEDTOX SCIENTIFIC, INC.

LONG-TERM INCENTIVE PLAN

PLAN DOCUMENT

(EFFECTIVE AS OF JANUARY 1, 2004;

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008)

 

 

THIS LONG-TERM INCENTIVE PLAN ("Plan") is adopted by MEDTOX SCIENTIFIC, INC., a
corporation organized and existing under the laws of the State of Delaware
(hereinafter referred to as the "Company") effective as of January 1, 2004 and
amended and restated effective as of January 1, 2008:

 

WITNESSETH:

 

WHEREAS, the Company wishes to provide compensation and incentives to certain
selected executives and directors, including long-term incentive awards; and

 

WHEREAS, the Company also wishes to permit certain executives to defer the
payment of long-term incentive awards to executives and directors;

 

WHEREAS, the Company also intends to comply with the requirements of Section
409A of the Internal Revenue Code;

 

NOW, THEREFORE, in consideration of the promises herein contained, it is hereby
declared as follows:

 

 

                                          
                                                             

 

--------------------------------------------------------------------------------



ARTICLE I

 

Definitions

 

When used herein, the words and phrases defined hereinafter shall have the
following meaning unless a different meaning is clearly required by the context.

 

1.01

“Account” shall mean the Account established pursuant to Section 3.03 of the
Plan.

 

1.02

“Annual Long-Term Incentive Contribution Amount” shall mean the amount
determined in accordance with Section 3.02 of the Plan.

 

1.03

“Beneficiary” shall mean the person or persons last designated by a Participant,
by written notice filed with the Committee, to receive a Plan Benefit upon his
or her death. In the event a Participant fails to designate a person or persons
as provided above or if no Beneficiary so designated survives the Participant,
then for all purposes of this Plan, the Beneficiary shall be the person(s)
designated as the beneficiaries by the Participant under the MEDTOX 401(k) Plan,
or, if none, the Participant's estate.

 

1.04

“Benefits” shall mean the value of the Participant’s Account as credited to the
investment options selected by the Participant from among the investment options
authorized by the Committee from time-to-time under the Plan as reflected in the
records of the Participant’s Account as described in Sections 3.03 and 3.04 of
the Plan.

 

1.05

“Board” shall mean the Board of Directors of MEDTOX Scientific, Inc.

 

1.06

“Cause” shall, solely in the context of the termination by the Company of an
executive’s employment for purposes of vesting under Section 3.05, mean
termination upon:

 

 

(a)

the willful and continued failure by the executive to substantially perform the
executive's duties with the Company (other than any such failure resulting from
executive's incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the executive by the Board, which
demand specifically identifies the manner in which the Company believes that the
executive has not substantially performed the executive's duties; or

 

 

(b)

the willful engaging by the executive in conduct, which is demonstrably and
materially injurious to the Company, monetarily or otherwise.

 

2

 

--------------------------------------------------------------------------------



For purposes of this Section, no act, or failure to act, on the executive's part
shall be deemed "willful" unless done, or omitted to be done, by the executive
not in good faith and without reasonable belief that the executive's action or
omission was in the best interest of the Company.

 

1.07

“Change in Control” shall, solely for purposes of vesting under Section 3.05,
mean any of the following:

 

 

(a)

a change in control of a nature that would be required to be reported in
response to Item 6(c) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), whether or not
the Company is then subject to such reporting requirement; or

 

 

(b)

a merger or consolidation to which the Company is a party if, following the
effective date of such merger or consolidation, the individuals and entities who
were shareholders of the Company prior to the effective date of such merger or
consolidation have beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of less than fifty percent (50%) of the combined voting power of
the surviving corporation following the effective date of such merger or
consolidation; or

 

 

(c)

when, during any period of twenty-four (24) consecutive months, the individuals
who, at the beginning of such period, constitute the Board (the "Incumbent
Directors") cease for any reason other than death to constitute at least a
majority thereof, provided, however, that a director who was not a director at
the beginning of such twenty-four (24) month period shall be deemed to have
satisfied such twenty-four (24) month requirement, and be an Incumbent Director,
if such director was elected by, or on the recommendation of or with the
approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually, because they were directors at the
beginning of such twenty-four (24) month period, or by prior operation of this
Section.

 

1.08

“Committee” shall mean the Compensation Committee of the Board.

 

1.09

“Company” shall mean MEDTOX Scientific, Inc.

 

1.10

“Effective Date” shall mean January 1, 2004.

 

1.11

“Grantor Trust” shall mean a grantor trust, of the type commonly referred to as
a “rabbi trust”, that is maintained in connection with an unfunded deferred
compensation arrangement and is intended to avoid constructive receipt of income
and the incurrence of an economic benefit solely on account of the adoption or
maintenance of the trust.

 

3

 

--------------------------------------------------------------------------------



1.12

“MEDTOX 401(k) Plan” shall mean the MEDTOX Laboratories, Inc. 401(k) Plan, or
any successor plan (or plans) thereto.

 

1.13

“Participant” shall mean an eligible officer, employee or director of the
Company who satisfies the eligibility requirements of Section 2.01 of the Plan.

 

1.14

“Plan” shall mean the MEDTOX Scientific, Inc. Long-Term Incentive Plan, as
amended from time to time.

 

1.15

“Plan Year” shall mean the calendar year.

 

1.16

“Retirement” shall, solely for purposes of vesting under Section 3.05, mean the
attainment of age 60 after completing 5 years of service with the Company or its
affiliates.

 

4

 

--------------------------------------------------------------------------------



ARTICLE II

 

Eligibility

 

2.01

Eligibility

 

Participation in the Plan is limited solely to officers, employees and directors
of the Company who are designated by the Committee. An officer or director shall
become eligible as of the date specified by the Committee.

 

2.02

Enrollment

 

An eligible officer or director is automatically enrolled in the Plan. The
Committee may, by the date below that an election would be required by a
Participant, designate with regard to amounts for any Plan Year the timing of
payments of such amounts (in accordance with Section 4.01), and the form of
payment of such amounts (in accordance with Section 4.06), and the Committee’s
designation shall control. If no such designation is made by the Committee,
then, by December 31 prior to each applicable Plan Year, a Participant shall
make an election regarding the timing of payments of such amounts (in accordance
with Section 4.01), and the form of payment of such amounts (in accordance with
Section 4.06). Notwithstanding the preceding sentence, if the Annual Long-Term
Incentive Contribution Amounts are considered “performance-based compensation”
within the meaning of Section 409A(a)(4)(iii) of the Internal Revenue Code, such
election may be made 6 months before the end of the performance period. If a
timely election is not made, amounts with regard to a Plan Year shall be paid in
the form of a lump sum payment at the Participant’s termination of service (as
provided in Section 4.02); provided, however, that an election made with respect
to a previous Plan Year shall remain in effect until the Participant modifies or
revokes his election.

 

 

5

 

--------------------------------------------------------------------------------



ARTICLE III

 

Benefits

 

3.01

Benefits

 

The maximum Benefits under this Plan to which a Participant shall be entitled
shall be equal to the sum of:

 

 

(a)

the Participant’s Annual Long-Term Incentive Contribution Amount credited
pursuant to Section 3.02;

 

 

(b)

earnings and losses credited to the Participant’s Account in accordance with
Section 3.04.

 

3.02

Annual Long-Term Incentive Contribution Amount

 

The Annual Long-Term Incentive Contribution Amount to which an officer shall be
entitled for a Plan Year shall be based upon established performance objectives
determined by the Committee. The Annual Long-Term Incentive Contribution Amount
to which a director shall be entitled for a Plan Year shall be equal to 50% of
the annual retainer that such director would otherwise be entitled to for the
Plan Year; provided, however, that such Annual Long-Term Incentive Contribution
Amount shall be in lieu of (and not in addition to) 50% of such annual retainer.

 

3.03

Participant’s Account

 

The Company shall create and maintain adequate records to reflect the interest
of each Participant in the Plan. Such records shall be in the form of individual
Accounts. When appropriate, a Participant's Account shall consist of separate
calendar class year subaccounts with respect to each Plan Year for which an
Annual Long-Term Incentive Contribution Amount is credited under the Plan. Such
Accounts shall be kept for recordkeeping purposes only and shall reflect amounts
allocated under Section 3.04, distributions under Article IV, and divestments
under Section 6.07. Any Accounts maintained in trust by the Company shall not be
construed as providing for assets to be held in trust or escrow or any other
form of asset segregation for the Participant or Beneficiary to whom benefits
are to be paid pursuant to the terms of the Plan.

 

3.04

Allocation to Participant Account

 

The Participant's Annual Long-Term Incentive Contribution Amount with respect to
a Plan Year shall be credited to the Participant's Account as of the date
granted by the Committee, but in no event later than April 1 after the

 

6

 

--------------------------------------------------------------------------------



close of the Plan Year; provided, however, that Annual Long-Term Incentive
Contribution Amounts with respect to the Plan Year ending December 31, 2004,
shall be credited on April 1, 2005. A corresponding contribution for amounts
credited shall be made to a Grantor Trust under this Plan, as provided below, no
later than December 31 after the close of the Plan Year.

 

(a) Cash Contribution to Grantor Trust

 

Except as provided in Section 3.04(b), contributions shall be made in cash to a
Grantor Trust. The Committee shall determine the earnings to be credited to a
Participant’s Account each Plan Year. Alternatively, if permitted by the
Committee, each Participant may advise the Committee, in accordance with
procedures established by the Committee, on how he wishes his Account to be
allocated among the investment options authorized by the Committee and such
Participant’s Account shall be credited with earnings and losses at such time
and in such manner as determined in the sole discretion of the Committee and
shall reflect the allocation of investments made there under. The Participant
may change his investment allocation in accordance with procedures established
by the Committee. Notwithstanding the foregoing, the Committee reserves the
right to determine the Plan’s investment options and the specific process for
making investments without regard to the advice received from Participants.

 

(b) Stock Election

 

A Participant may advise the Committee that he wishes some or all of his Annual
Long-Term Incentive Contribution Amount with respect to a Plan Year to be
allocated to Company stock. The corresponding cash contribution shall be applied
to a purchase by the Company of its stock in the open market or in private
transactions, including, but not limited to, purchases by the Company of its
stock held by officers or directors of the Company. The acquired stock shall be
contributed to a Grantor Trust (hereinafter “Trust B”) separate from the Grantor
Trust holding amounts described in Section 3.04(a). An election directing the
Company to acquire stock and contribute it to Trust B shall be made pursuant to
procedures established by the Committee and shall be irrevocable. The investment
of amounts in Trust B shall be limited to Company stock, and distributions
therefrom shall be settled by delivery of a fixed number of shares of Company
stock.

 

3.05

Vesting

 

The vesting period for each Plan Year’s Annual Long-Term Incentive Contribution
Amount shall be determined by the Committee and shall be communicated to the
Participant. Absent a vesting period determination by the

 

7

 

--------------------------------------------------------------------------------



Committee concurrent with the determination of the contribution amount under
Section 3.02, the Annual Long-Term Incentive Contribution Amount with regard to
a Plan Year shall vest 60 months after the date granted under Section 3.04.
Notwithstanding the foregoing, the Committee, in its sole discretion, may
accelerate the vesting of the Annual Long-Term Incentive Contribution Amount
with regard to one or more Plan Years. In addition, a Participant shall be 100%
vested immediately upon:

 

 

(a)

a Change in Control (as defined in Section 1.07); or

 

 

(b)

involuntary termination other than for Cause (as defined in Section

 

1.06); or

 

 

(c)

the Participant’s death; or

 

 

(d)

the Participant’s becoming disabled (as defined in Section 4.02).

 

Except as provided above, a Participant who terminates service (other than for
Retirement) prior to becoming vested with regard to the Annual Long-Term
Incentive Contribution Amount for a Plan Year shall forfeit such Annual
Long-Term Incentive Contribution Amount.

 

8

 

--------------------------------------------------------------------------------



ARTICLE IV

 

Distribution of Benefits

 

4.01

Benefit Commencement Date

 

Except as provided in Section 4.04 or Section 4.05, Benefits under the Plan will
be paid on:

 

 

(a)

the Participant’s termination of service (as provided in Section 4.02);

 

 

(b)

a date pre-selected by the Committee, or by the Participant (as provided in
Section 4.03), in accordance with the election made by the Participant pursuant
to Section 2.02; or

 

 

(c)

the later of (a) or (b) (as permitted by Section 409A of the Internal Revenue
Code).

 

If an election is made to have Benefits commence on a date pre-selected by the
Participant (as provided in Section 4.03), such election subsequently may be
modified to defer payment until the Participant’s termination of service (as
provided in Section 4.02), provided such election modification is made by the
Participant in writing at least 12 months prior to the pre-selected date, such
election modification may not take effect for at least 12 months,and
commencement of Benefits is deferred for at least 5 years.

 

4.02

Termination of Service

 

Except as otherwise provided in Section 4.01 and 4.03 of this Article, Benefits
shall be distributed upon Participant’s death, becoming disabled (as defined in
Section 409A(a)(2)(C) of the Internal Revenue Code), or separating from service,
subject to the requirements of Section 409A(a)(2)(A)(i) and (B)(i) (requiring a
6-month delay in payments on separation from service to a Specified Employee).
For purposes of the preceding sentence, “Specified Employee” shall mean any
Participant who is determined to be a “key employee” (as defined under Section
416(i) of the Internal Revenue Code without regard to paragraph (5) thereof) for
the applicable period, as determined annually by the Committee in accordance
with Treasury Regulation Section1.409A-1(i). Payments on separation from service
to a Specified Employee that are delayed for 6 months pursuant to this Section
4.02, shall be paid on the first day of the month following such 6-month period.

 

 

9

 

--------------------------------------------------------------------------------



4.03

Date Pre-Selected by the Participant

 

Unless a designation is otherwise made by the Committee pursuant to Section
2.02, a Participant may elect to have payment of a Benefit for a particular Plan
Year commence prior to termination of employment, provided that the commencement
date is at least two full calendar years after the end of the calendar year to
which such Benefits relate.

 

4.04

Unforeseeable Emergency

 

Subject to the requirements of Section 409A of the Internal Revenue Code,
payment of part or all of the Benefits under this Plan may be made in a lump sum
in the case of an unforeseeable emergency (as defined in Section
409A(a)(2)(B)(ii) of the Internal Revenue Code).

 

4.05

Change in Control

 

Payment of all the Benefits under this Plan shall be made in a lump sum upon
change of control as defined in Section 409A(a)(2)(A)(v) of Internal Revenue
Code (or applicable guidance from the Internal Revenue Service), but only to the
extent permitted thereunder.

 

4.06

Form of Payment

 

Benefits under the Grantor Trust described in Section 3.04(a) shall be
distributed to a Participant in either a lump sum, or in annual installment
payments of at least two (2) years, but not more than ten (10) years, in
accordance with the designation of the Committee or the election made by the
Participant pursuant to Section 2.02; provided, however, that the Participant’s
election under Section 2.02 as to the form of payment of Benefits subsequently
may be modified to provide for another permissible form of payment, provided
such payment modification is made by the Participant in writing at least 12
months prior to the Benefit payment date, such modification may not take effect
for at least 12 months, and affected payments are deferred for at least 5 years.
Benefits under the Grantor Trust described in Section 3.04(b) shall be
distributed to a Participant in a lump sum.

 

If installment payments are designated by the Committee or elected by the
Participant, the first installment shall be made within 60 days after the event
giving rise to the distribution and all subsequent installments shall be paid at
the beginning of each subsequent calendar year as soon as is administratively
feasible. Annual installment payments shall be equal to the then remaining
Account balance, divided by the number of years remaining in the installment
period. To the extent Benefits are not paid in installments, the Account balance
will be paid in a lump sum within 60 days after the event giving rise to the
distribution, or as soon as is administratively feasible.

 

10

 

--------------------------------------------------------------------------------



 

Subject to Section 409A of the Internal Revenue Code, benefits under the Grantor
Trust described in Section 3.04(a) may be distributed in cash or in kind.

 

4.07

Beneficiary Entitlement

 

In the event a Participant dies before receiving all Benefits under the Plan,
the unpaid balance will be paid in a lump sum to such Participant's Beneficiary
within 60 days after the Participant's death.

 

11

 

--------------------------------------------------------------------------------





ARTICLE V

 

Administration; Amendments and Termination; Rights Against the Company

 

5.01

Administration

 

The Committee shall administer this Plan. With respect to the Plan, the
Committee shall have, and shall exercise and perform, all the powers, rights,
authorities and duties of the administrator of the MEDTOX 401(k) Plan, as set
forth in the MEDTOX 401(k) Plan, with the same effect as if set forth in full
herein with respect to this Plan. Except as expressly set forth herein, any
determination or decision by the Committee shall be conclusive and binding on
all persons who at any time have or claim to have any interest whatsoever under
this Plan.

 

5.02

Amendment and Termination Prior to a Change in Control

 

The Committee, solely, and without the approval of any Participant or
Beneficiary, shall have the right to amend this Plan at any time and from
time-to-time. Any such amendment shall become effective upon the date stated
therein. Notwithstanding the foregoing, no amendment shall adversely affect the
rights of any Participant or Beneficiary who was previously receiving Benefits
under this Plan to continue to receive such Benefits or of all other
Participants and Beneficiaries to receive the Benefits promised under the Plan
immediately prior to the later of the effective date or the date of adoption of
the amendment.

 

The Company has established this Plan with the bona fide intention and
expectation that from year-to-year it will deem it advisable to continue it in
effect. However, circumstances not now foreseen or circumstances beyond the
Company's control may make it impossible or inadvisable to continue the Plan.
Therefore, the Committee, in its sole discretion, reserves the right to
terminate the Plan in its entirety at any time; provided, however, that in such
event any Participant or Beneficiary who was receiving benefits under this Plan
as of the termination date, shall continue to receive such Benefits, and all
other Participants and Beneficiaries shall remain entitled to receive the
Benefits promised under the Plan immediately prior to the termination of the
Plan.

 

12

 

--------------------------------------------------------------------------------



5.03

Rights Against the Company

 

The establishment of this Plan shall not be construed as giving to any
Participant, Beneficiary, Employee, director or any person whomsoever, any
legal, equitable or other rights against the Company, or its officers,
directors, agents or shareholders, except as specifically provided for herein,
or its giving to any Participant any equity or other interest in the assets,
business or shares of the Company or giving any Employee, director the right to
be retained in the employment of the Company. All terms relating to long-term
incentive awards that do not involve the deferral of receipt of such awards
shall be governed by the regular policies of the Company relating to such
awards, as the case may be. All Employees and Participants shall be subject to
discharge to the same extent that they would have been if this Plan had never
been adopted. Subject to the rights of the Company to terminate this Plan or any
benefit hereunder, the rights of a Participant hereunder shall be solely those
of an unsecured creditor of the Company.

 

13

 

--------------------------------------------------------------------------------



ARTICLE VI

 

General and Miscellaneous

 

6.01

Spendthrift Clause

 

No right, title or interest of any kind in the Plan shall be transferable or
assignable by any Participant or Beneficiary or any other person or be subject
to alienation, anticipation, encumbrance, garnishment, attachment, execution or
levy of any kind, whether voluntary or involuntary. Any attempt to alienate,
sell, transfer, assign, pledge, garnish, attach or otherwise encumber or dispose
of any interest in the Plan shall be void.

 

6.02

Restrictions on Transfer of Company Stock

 

Shares of Company stock acquired under this Plan may not be sold or otherwise
disposed of except pursuant to an effective registration statement under the
Securities Act of 1933, as amended, or in a transaction which, in the opinion of
counsel acceptable to the Company, is exempt from registration under said Act.
All certificates evidencing shares deliver pursuant to the Plan shall bear an
appropriate legend evidencing such transfer restriction.

 

6.03

Representations

 

The Committee may require that each Participant receiving shares under the Plan
to represent and agree with the Company in writing that such Participant is
acquiring the shares for his or her own account for investment purposes only and
without a view to the distribution thereof. Delivery of such representations as
may be requested by the Committee pursuant to this Section 6.03 shall be a
condition precedent to the right of any Participant to receive shares awarded
under the Plan.

 

6.04

Severability

 

In the event that any provision of this Plan shall be declared illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable, and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.

 

6.05

Construction of Plan

 

The article and section headings and numbers are included only for convenience
of reference and are not to be taken as limiting or extending the meaning of any
of the terms and provisions of this Plan. Whenever appropriate, words used in
the singular shall include the plural or the plural may be read as the singular.

 

14

 

--------------------------------------------------------------------------------



 

6.06

Gender

 

The personal pronoun of the masculine gender shall be understood to apply to
women as well as men except where specific reference is made to one or the
other.

 

6.07

Governing Law

 

THE VALIDITY AND EFFECT OF THIS PLAN AND THE RIGHTS AND OBLIGATIONS OF ALL
PERSONS AFFECTED HEREBY SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE UNITED STATES AND THE LAWS OF THE STATE OF MINNESOTA, WITHOUT REGARD
TO ITS OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

 

6.08

Unfunded Top Hat Plan

 

It is the Company's intention that this Plan be a Top Hat Plan, defined as an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
as provided in Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended from time-to-time. The
Company may establish and fund one or more trusts for the purpose of paying some
or all of the benefits promised to Participants and Beneficiaries under the
Plan; provided, however, that (i) any such trust(s) shall at all times be
subject to the claims of the Company's general creditors in the event of the
insolvency or bankruptcy of the Company, and (ii) notwithstanding the creation
or funding of any such trust(s), the Company shall remain primarily liable for
any obligation hereunder. Notwithstanding the establishment of any such
trust(s), the Participants and Beneficiaries shall have no preferred claim on,
or any beneficial ownership interest in, any assets of any such trust or of the
Company.

 

6.09

Divestment for Cause

 

Notwithstanding any other provisions of this Plan to the contrary, the right of
any Participant, former Participant, or Beneficiary of either, to receive any
Benefits, or to have paid to any other person any Benefits, or the right of any
such other person to receive any Benefits under this Plan, shall be forfeited,
if such Participant's employment with the Company is terminated because of, or
the Participant is discovered to have engaged in, fraud, embezzlement,
dishonesty against the Company, obtaining funds or property under false
pretenses, assisting a competitor without permission, or interfering with the
relationship of the Company or any subsidiary or affiliate thereof with a
customer. A Participant's or Beneficiary's Benefits shall be forfeited for any
of the above reasons regardless of whether such act is discovered prior to or
subsequent to the Participant's termination from the Company or the payment of
Benefits under the Plan. If payment has been made, such payment shall be
restored to the Company by the Participant or Beneficiary.

 

15

 

--------------------------------------------------------------------------------



As evidence of its adoption of this amended Plan, the Company has caused this
amended Plan to be signed this 31st day of December, 2007.

 

 

MEDTOX SCIENTIFIC, INC.

 

 

 

By:

/s/ Richard J. Braun

Richard J. Braun  President and Chief Executive Officer

 

 

 

By:

/s/ Robert A. Rudell

 

Robert A. Rudell

 

Chairman, Compensation Committee

 

 

 

 

 

 

16

 

 